932 F.2d 963Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter H. GUTHRIE, Ramarro L. Smith, Plaintiffs-Appellants,v.MARYLAND PAROLE COMMISSION, Defendant-Appellee.
No. 91-6541.
United States Court of Appeals, Fourth Circuit.
Submitted April 18, 1991.Decided May 15, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-250-S)
Walter H. Guthrie and Ramarro L. Smith, appellants pro se.
D.Md.
AFFIRMED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter H. Guthrie and Ramarro L. Smith appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Guthrie v. Maryland Parole Commission, CA-91-250-S (D.Md. Feb. 13, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.